Citation Nr: 0948949	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-13 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
anterior cruciate deficiency (hereinafter "right knee 
condition"), and if so, whether service connection is 
warranted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1975 to 
September 1978 and from January 2005 to July 2006.  The 
Veteran also served in the Vermont National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefits 
sought on appeal.  

A hearing was held on August 13, 2009, with the appellant in 
White River Junction, Vermont before Kathleen K. Gallagher, a 
Veterans Law Judge (VLJ), who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  
During the hearing, the Veteran submitted additional evidence 
that had not been reviewed by the RO with a waiver of the 
right to have this additional evidence reviewed by the agency 
of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a right 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 1987 rating decision denied 
service connection for a right knee condition.  

2.  Some of the evidence received since the November 1987 
rating decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision, which denied service 
connection for a right knee condition, is final.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
20.1103 (2009).

2.  The evidence received subsequent to the November 1987 
rating decision is new and material and the claim for service 
connection for a right knee condition is reopened.  38 
U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim for entitlement to service connection for a 
right knee condition is being reopened, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

LAW AND ANALYSIS

I.	New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran first submitted 
an application for VA compensation benefits in 1987 wherein 
he requested service connection for a right knee condition.  
In a November 1987 rating decision, the Veteran was informed 
that his claim could not be granted as there was no evidence 
of a residual disability of the right knee found on his 
separation examination report.  The Veteran was notified of 
that decision and of his appellate rights; however, he did 
not submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2006, the Veteran submitted another application for 
VA compensation benefits seeking service connection for a 
right knee condition.   

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the Veteran was previously denied service 
connection for a right knee condition in the November 1987 
rating decision as there was no residual disability of the 
right knee noted on the Veteran's separation examination 
report.  As the previous denial of service connection was 
premised on a finding that there were no residuals of a right 
knee injury during active service, for evidence to be new and 
material, (i.e., relating to unestablished facts necessary to 
substantiate the claim and raising a reasonable possibility 
of substantiating the claim), the evidence would have to tend 
to show that the Veteran's current right knee disability was 
incurred in active service.  

The evidence associated with the claims file subsequent to 
the November 1987 rating decision includes private and VA 
treatment records, a lay statement, the April 2007 VA 
examination report, an October 2008 private opinion, and the 
Veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the November 1987 rating decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a right knee condition.  The majority of this 
evidence is certainly new, in that it was not previously of 
record.  The Board also finds that the submitted lay 
statement and the private medical opinion to be material.  
The September 2007 lay statement from V.G. stated that the 
Veteran left for training in January 1978 and a few days 
later returned with a cast and had injured his right knee.  
The Board must presume the credibility of this evidence for 
the purpose of determining whether it constitutes new and 
material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  In 
addition, the Veteran submitted a private medical opinion 
from Dr. K.G.  In an October 2008 letter, Dr. K.G. stated 
that the Veteran reported that he had an injury to his right 
knee while in military training in Germany in 1978 
subsequently requiring surgical intervention.  She explained 
that the Veteran was trying to rectify a clerical error in 
his medical chart dating back to his stay in Germany where it 
was written (incorrectly) that his left knee was injured.  
Dr. K.G. explained that the Veteran had repeat films of both 
knees on June 2008 and it was very clear by the radiologist 
report which indicated significant disease and evidence of 
surgery to the right knee while the left knee only had early 
signs of degeneration.  Based on this, Dr. K.G. stated that 
it became apparent that the Veteran had been correct in 
stating that it was the right knee which suffered the 
original injury.  In reviewing the aforementioned evidence, 
the Board finds that Dr. K.G.'s opinion and V.G.'s lay 
statement are material because they relate to an 
unestablished fact that is necessary to substantiate the 
claim.  In this regard, the evidence tends to indicate that 
the Veteran's current right knee condition was incurred in 
active service.  Therefore, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for a right 
knee condition.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee condition 
is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To provide the Veteran a VA examination 
and obtain service records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

Initially, the Board notes that the Veteran stated in the 
June 2007 Notice of Disagreement that he served in the 
Vermont National Guard from 1988 to 2005.  The record does 
not include any service treatment records from this time 
period, nor does it include any indication that the RO sought 
to obtain those records.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Further, as the Veteran's claim is being remanded, the RO/AMC 
should also obtain the Veteran's complete service personnel 
records.   

The Board also finds that a new VA examination must be 
conducted.  The Veteran has contended that his current right 
knee condition is related to his first period of active 
service.  In multiple medical reports dating back to 1987, 
the Veteran has consistently stated that he incurred a right 
knee injury during service when he was skiing during 
adventure training.  See hearing transcript.  However, the 
Board observes that the service treatment records note 
several times that the Veteran injured his left knee and the 
records do not mention the Veteran's right knee.  See January 
1978 service treatment records.  Yet, the August 1978 report 
of medical history shows that the Veteran reported a knee 
injury, but did not specify as to which knee.  

In any event, the Board finds that the current medical 
evidence of record is insufficient to render a decision at 
this time.  In support of his claim, the Veteran submitted a 
private medical opinion.  In the October 2008 letter, Dr. 
K.G. stated that the Veteran reported that he had an injury 
to his right knee during military training in 1978.  Dr. K.G. 
explained that the Veteran had repeat films of both knees on 
June 2008 and it was very clear by the radiologist report 
which indicated significant disease and evidence of surgery 
to the right knee while the left knee had only early signs of 
degeneration.  Dr. K.G. stated that it became apparent that 
the Veteran had been correct in stating that it was the right 
knee which suffered the original injury.  The record reveals 
that the Veteran was afforded a VA examination in April 2007; 
however, the VA examiner did not provide an opinion as to the 
etiology of the Veteran's right knee condition.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  

Although the Board acknowledges Dr. K.G.'s opinion, the Board 
finds that the medical evidence of record does not contain 
sufficient information to address whether the Veteran's right 
knee condition is etiologically related to his active 
service.  Dr. K.G. did not reference any service treatment 
records in her opinion and did not appear to take into 
account the Veteran's post-service injuries to the right knee 
that occurred in 1987 and 2000.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Although VA may not order additional 
development for the sole purpose of obtaining evidence 
unfavorable to a claimant, see Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003), VA has discretion to determine when 
additional information is needed to adjudicate a claim.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that 
VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make a 
determination on the Veteran's claim); Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  Thus, 
the Board must remand this matter to provide the Veteran a 
new VA examination with an opinion, prior to adjudicating the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate location to request the 
complete service personnel records of the 
appellant.  The RO should also request 
verification of the dates for each period 
of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) 
that the appellant attended.   

2.  The RO/AMC should contact the 
appropriate record keeping organization 
and attempt to obtain the Veteran's 
service treatment records from his Vermont 
National Guard enlistment for the period 
of approximately 1988 to 2005.  Any 
response or lack thereof should be 
documented in the Veteran's claims file.

3.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a right knee 
condition.  A copy of the claims file and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims file and 
the examination findings, including the 
service treatment records, private 
treatment records, VA treatment records, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
right knee condition.  

Additionally, the examiner should state a 
medical opinion as to whether it is at 
least as likely as not that any current 
right knee disability is the result of a 
disease, injury, or event in service, as 
opposed to its being more likely due to 
some other factor or factors.  The 
examiner should take note of the October 
2008 private opinion.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

If the examiner concludes that Veteran's 
right knee condition is not related to his 
first period of active service, the 
examiner should opine as to whether any 
pre-existing right knee condition was 
aggravated by the later periods of 
service, to include any periods of ACDUTRA 
or INACDUTRA during his National Guard 
service.  In rendering this opinion, the 
examiner should note that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
"aggravation" unless the underlying 
condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


